Citation Nr: 1119641	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-19 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for melanomas of the left hand, back, and left side of neck, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

This claim was previously remanded by the Board in February 2010 in order for additional evidentiary development to be conducted.  All requested development has been conducted; however, for reasons explained below, the Board finds that an additional remand is needed.  

Accordingly, the appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

On review of the claims file, the Board finds that additional evidence consisting of medical print outs, argument, and potentially corroborative photos were submitted by the Veteran subsequent to the issuance of the November 2011 supplemental statement of the case (SSOC).  The Board finds this evidence is pertinent to the Veteran's claim and notes that the Veteran did not waive his procedural right to have this evidence reviewed by the agency of original jurisdiction (AOJ) in the first instance.  Where the RO has not provided an SSOC after the receipt of new evidence in a pending appeal, the Board is compelled to remand in order to ensure due process to the Veteran.  See 38 C.F.R. § 20.1304(c) (2010).  Therefore, the Board finds a remand is necessary in order for the RO/AMC to issue an SSOC that addresses all evidence submitted since the November 2011 SSOC.  

Pursuant to the February 2010 remand, the Veteran was scheduled for a VA examination to secure a medical opinion regarding a nexus between his current skin disabilities and alleged sun exposure during service.  The Veteran was afforded a VA examination in March 2010; however, the Board finds that the medical opinion provided by the March 2010 VA examiner was inadequate.  The February 2010 remand instructions requested an explanation of rationale for any opinion provided; in this case, however, there was not a sufficiently detailed explanation of rationale to enable the Board to make the factual findings required in the matter.  The opinion of the March 2010 examiner was that "since the separation exam said there was no history of any skin problems, his current melanoma is less likely than not related to the military."  However, the examiner did not explain, as requested, why the absence of a reported history of skin problems or a clinical finding of skin problems on service separation examination supported a finding that the Veteran's current melanomas and actinic keratoses were unrelated to his reported excessive sun exposure during military service.  

The Veteran has testified that he did not wear a shirt or hat "much of the time" that he was in Vietnam and that when he left Vietnam he had dead skin that "sloughed" off of his back, neck, forehead, and ears for months.  He submitted photos which he states depict him in Vietnam, two of which picture him without a shirt.  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is inadequate where the examiner does not comment on the Veteran's report of in-service injury and relies on the lack of evidence in the service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Because the March 2010 VA examiner did not provide a rationale in support of his opinion, it is not clear if he considered the Veteran's statements regarding his reported excessive sun exposure while serving in Vietnam.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, based on the foregoing reasons, the Board finds that the March 2010 VA medical opinion was inadequate and that an additional remand is necessary in order to obtain the information requested in the February 2010 remand.  

Accordingly, the case is REMANDED for the following:

1. Return the claims folder to the March 2010 VA examiner for clarification of his medical opinion.  The examiner should review the claims file, additional evidence submitted by the Veteran (medical printouts, photos, and argument), and this remand in conjunction with this request.

The examiner should provide a complete rationale (with citation to clinical findings/medical texts or treatises) in support of his opinion that the Veteran's current melanoma and actinic keratoses are less likely than not related to his sun exposure during military service.  If based on the additional evidence received or further review of the record the examiner arrives at a different conclusion, it should be so stated in the opinion.  

Because the Veteran is competent to report sun exposure in service, the examiner must specifically address the Veteran's statements (and supporting photos) regarding excessive sun exposure during his year in Vietnam and dead skin sloughing off his body in determining whether his current melanomas/actinic keratoses are related to his active service.  Dalton, 21 Vet. App. at 23.  He should also comment on the medical printouts showing that overexposure to UV radiation causes skin cancers.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or lack of expertise possessed (i.e., additional facts are required or the examiner does not have the needed knowledge or training).

If the March 2010 examiner is unavailable to provide the further explanation sought, the RO should request that a medical professional knowledgeable in evaluating skin disabilities review the claims file and provide the requested opinion.  

2. The RO should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A.J. Turnipseed
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


